Citation Nr: 0409493	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  95-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability.

3.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period August 1, 
1991 to October 6, 1992.

(The issues of entitlement to service connection for 
hypertension, a left eye disability, a skin disability, and 
degenerative joint disease of the shoulders, knees and right 
hip will be the subject of a future decision.  The issue of 
whether a valid claim of clear and unmistakable error in a 
March 29, 1996 rating decision has been submitted is 
addressed in a separate decision).




REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1971.  He also had service in the Army National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Denver, 
Colorado.  In November 2002, the veteran testified before the 
undersigned in connection with his appeal; a transcript of 
that hearing is associated with the claims file.

Consistent with 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see 
Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed by Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), the decision herein 
below includes a determination that previously denied claims 
of entitlement to service connection for disabilities of the 
left shoulder and right hip have been successfully reopened.  
The Board will be undertaking additional development of those 
issues, (as part of the issue of entitlement to service 
connection for degenerative joint disease of the shoulders, 
knees, and the right hip), as well as with respect to the 
remaining issues on appeal (entitlement to service connection 
for hypertension, a left eye disability, and a skin 
disability).  38 C.F.R. § 19.9 (2002).  When this development 
is completed, the Board will then review the case to 
determine whether remand or other appropriate action is 
necessary prior to appellate review of these claims.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
left shoulder disability in an unappealed October 1988 rating 
decision.

2.  Evidence submitted since October 1988 bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the left shoulder claim.

3.  The RO denied entitlement to service connection for a 
right hip disability in an unappealed April 1989 rating 
decision.

4.  Evidence submitted since April 1989 bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the right hip claim.

5.  Since August 1, 1991, the veteran's PTSD symptoms have 
resulted in behavior such that the attitudes of all contacts 
except the most intimate are so adversely affected to result 
in virtual isolation in the community.  


CONCLUSIONS OF LAW

1.  Evidence received since the October 1988 rating decision 
is new and material and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  Evidence received since the April 1989 rating decision is 
new and material and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for a 100 percent rating for PTSD have been 
met for the period August 1, 1991 to October 6, 1992.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

Entitlement to service connection for a left shoulder 
disability was denied by an October 1988 rating decision.  
The veteran was notified of that decision by a November 1988 
letter.  Entitlement to service connection for a right hip 
disability was denied by an April 1989 rating decision.  The 
veteran was notified of that decision by a May 1989 letter.  
The veteran did not appeal either decision.  Therefore, these 
decisions became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2002).  In order to 
reopen the claims, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108.  

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

The Board has considered the evidence submitted prior and 
subsequent to the last final rating decisions pertaining to 
the left shoulder and right hip disabilities, and finds that 
new and material evidence has been submitted with regard to 
both claims.  Specifically, the evidence of record prior to 
the respective final rating decisions did not show that the 
veteran had either a diagnosed left shoulder or a right hip 
disability and did not show any documentation of either in-
service treatment or any possible connection between right 
hip and left shoulder problems and an in-service event.  

Evidence received subsequent to the pertinent final rating 
decisions indicates that the veteran has degenerative joint 
disease of the right hip and left shoulder strain/arthritis.  
This evidence is both new and pertinent to the questions at 
issue in the appeal.  In addition, the veteran has newly 
submitted National Guard training records, which indicate 
that he has performed numerous parachute jumps during either 
active duty for training or inactive duty training in the 
1970s and 1980s.

The Board finds that the newly-received evidence, consisting 
of the diagnoses of arthritis of both the left shoulder and 
the right hip and evidence of the veteran's numerous 
parachute jumps during service, when considered alongside the 
veteran's report of continued joint symptomatology subsequent 
to his parachute jumps and other injuries sustained in 
service, is so significant that it must be considered in 
order to fairly decide the merits of the claims.  

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  The determination to 
reopen these claims is fully favorable to the veteran such 
that no further action is required to comply with the VCAA on 
the materiality matter.  Any determination as to the merits 
of these claims is, however, deferred pending additionally 
indicated development.

Increased Rating - PTSD

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining must be 
resolved in the veteran's favor. 38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

In 1986 the veteran was awarded service connection and a 10 
percent rating for PTSD.  In June 1991, he filed a claim of 
entitlement to an increased rating for PTSD.  

VA medical records show that on June 4, 1991, the veteran was 
hospitalized for increased PTSD symptoms.  He reportedly 
admitted himself to the hospital after he pulled a knife on 
his son's throat and "almost took his [son's] life."  He 
was discharged in July 1991.  At the time of his discharge, 
it was noted that he had moderate chronic PTSD.  He has 
received regular and continuous inpatient and outpatient 
treatment for his PTSD since that time.

In a July 1991 rating decision the RO awarded the veteran a 
temporary total rating from June 4, 1991 through July 1991, 
reflective of the veteran's hospitalization; the 10 percent 
rating resumed effective August 1, 1991.  The veteran 
appealed that decision.

In August 1991, the veteran was again hospitalized due to 
increased nightmares, flashbacks, and family problems.  He 
was admitted for 48 hours for stabilization.  He was 
reportedly having chronic struggles with one of his sons (the 
other son had already left home).  It was noted that the 
veteran was considering being admitted to the inpatient 
program at the Topeka, VA Medical Center because of his 
problems, but was first waiting to see what would happen with 
his job situation.  

During an RO hearing held in June 1992, the veteran and his 
spouse testified that the veteran essentially isolated 
himself from everyone.  He could not get along with his 
children and had a lot of marital problems.  He reported that 
the only people he could get along with were people that were 
in his group trauma center.  He did not attend family 
functions.  He also did not spend time with his immediate 
family; rather, he went off somewhere else in the house to be 
by himself.  His spouse reported that on one occasion in 
1991, the veteran became so angry with their son that he 
threatened to turn the furnace on and to light a match; 
subsequent to that, their son left for Germany.  The veteran 
was also having problems with his work and had to tell his 
boss not to bother him or he would explode.  He reportedly 
had to take a lot of leave from work because of his PTSD 
symptoms.  He indicated that he recognized that he had a 
problem and that he was attempting to enter the three month 
program at the Topeka VA Medical Center.    

A May 1992 private psychiatric evaluation report indicates 
that the veteran was very sad and tense looking.  He had 
intermittent eye contact, and he would often tear up and look 
down on the ground when discussing painful events.  His 
affect was severely depressed.  He did not have psychotic 
symptoms or suicidal ideation at that time.  His speech was 
normal and his memory about the war was excellent.  Short-
term memory was normal.  He had good judgment and was able to 
avoid alcohol, knowing that alcohol would worsen his temper 
problems.  The examiner stated that the severity of the 
veteran's psychosocial stressors was severe in the past and 
moderate at the time of evaluation.  His Global Assessment of 
Functioning (GAF) was fair.  

In a June 1992 decision, the RO awarded the veteran a 30 
percent rating, effective back to August 1, 1991.  The 
veteran continued his appeal with respect to the revised 
rating assignment.  

In October 1992, the veteran was again hospitalized for PTSD.  
The discharge summary report, dated in January 1993, recounts 
the veteran's history of employment difficulties due to 
intrapersonal problems.  For example, the veteran reported he 
had argued with his boss and threatened others in the 
workplace.  He also indicated that he had used his leave when 
he became angry, in order to avoid becoming abusive.  

The hospital discharge summary report also notes that the 
veteran was both physically and verbally abusive to his 
spouse and children.  The veteran complained of unrealistic 
and excessive anxiety.  This was associated with trembling, 
muscle tension and aches, restlessness, easy fatigability, 
increased heart rate, sweating, cold clammy hands, light-
headedness, abdominal distress, flushes, and trouble 
swallowing.  He had a history of panic attacks with a fear of 
dying or doing something uncontrollable.  The veteran 
indicated that his intrusive thoughts and images of combat 
had worsened since Desert Storm.  He had time lapses up to 
several minutes at a time.  His family reported that he 
stared at them for no apparent reason.  The veteran made 
efforts to avoid thoughts and feelings associated with 
combat.  He also avoided activities or situations which 
aroused recollections of combat.  He had decreased interest 
in significant activities, feelings of detachment from 
others, restricted range of affect, sense of a foreshortened 
future, difficulty falling and staying asleep, irritability 
and anger outbursts, difficulty concentrating, hypervigilance 
and exaggerated startle response, and physiologic reactivity 
upon exposure to events that symbolized or resembled combat.  

Mental status examination showed that the veteran was 
oriented to person, day, date, place and situation.  He 
sometimes heard his dead friend calling for help.  He also 
heard cries of people in pain, which he believed were 
Vietnamese villagers.  He had visual hallucination of a 
"spirit" at his house one night.  He denied tactile and 
gustatory hallucinations.  He had olfactory hallucinations of 
burnt flesh and the stench of death.  He experienced déjà vu.  
He reported thought insertion from spirits which were both 
good and bad.  He denied thought withdrawal.  He admitted to 
thought blocking.  He reported suspiciousness and occasional 
paranoia, especially with his boss recently.  He reported 
having chronic suicidal ideation, with the last one being one 
or two months earlier, after a fight with his son.  Following 
this fight, the veteran went out to shoot his nine-
millimeter.  He had thoughts of killing himself and his 
family in 1991, and was admitted to the VA hospital at that 
time.  He has had intermittent suicidal ideation since then 
and has had plans to kill himself in a motor vehicle accident 
or with a shotgun.  He had partial insight and impaired short 
and long-term memory.  The veteran harbored hostile and 
aggressive impulses and sought excitement in an effort to 
channel these impulses.  He alternated between episodes of 
acting out and periods of depression and remorse.  Some of 
his hostility was turned inward and he experienced some manic 
discomfort.  He felt misunderstood and persecuted.  He saw 
others as untrustworthy and dishonest.  As a result, he was 
apt to detach from others and view them as the enemy.  He was 
apt to be suspicious of the motives of those who tried to 
help him.  His GAF score at that time and for the past year 
was 35.  

Here the Board notes that the GAF scale is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  GAF 
scores between 31-40 are indicative of "[s]ome impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing in school)."  The United States Court of Appeals 
for Veterans Claims (Court) has noted that scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The record indicates that the veteran continued to receive 
both inpatient and outpatient mental health treatment after 
his October 1992 hospitalization.  

In a March 1996 rating decision, the RO awarded the veteran a 
100 percent schedular rating effective from February 1, 1993.  
From October 6, 1992 to January 31, 1993, the veteran had 
been assigned a temporary total rating.  

Under the rating criteria in effect at the time of the 
veteran's June 1991 claim for an increased rating, a 100 
percent rating was assigned under the following 
circumstances:

The attitudes of all contacts except the most intimate 
are so adversely affected to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment.  

38 C.F.R. § 4.132, Diagnostic Code 9411.

The record, as summarized herein above, shows that since the 
time of his June 1991 claim for an increased rating, the 
veteran's behavior has resulted in virtual isolation in the 
community, along with symptoms such as aggressive explosions 
causing him to retreat from normal functioning in both social 
and occupational settings.  

For instance, the record indicates that the veteran has not 
been able to get along with his children, and, in fact, that 
he has attempted to kill at least one of his own children.  
The record also indicates that the veteran has had marital 
problems and has essentially alienated his spouse as well.  
It is also noted that the veteran and his spouse have 
testified that the veteran does not get along with anyone 
(other than his PTSD group members), and that he stays 
virtually isolated socially.  Further, although the record 
shows that the veteran did not stop working until 
October 1992, he was having significant trouble at his job 
prior to October 1992, and has testified that he had to take 
leave in order to avoid explosive behavior.  It is further 
noted that he essentially isolated himself from his employer; 
as mentioned above, the veteran testified that he told his 
supervisor to keep away from him or he may explode.  
This evidence, along with a GAF score of 35, which was 
assigned to him in January 1993, and was noted to be his 
score for at least the prior year, leads the Board to the 
conclusion that the veteran's PTSD symptomatology is more 
than serious in nature and has adversely affected essentially 
all of contacts since the date of his claim for increased 
rating.  This has essentially resulted in isolation from 
almost everyone (other than his PTSD group), and in his 
inability to maintain social or occupational relationships.  
In Johnson v. Brown, 7 Vet. App. 95, 97 (1994) held that the 
100 percent criterion under 38 C.F.R. § 4.132 (1996) "are 
each independent bases for granting a 100 percent rating."  
Although not each of the 100 percent criteria has been met, 
the Board has reviewed the reports of PTSD symptomatology and 
medical observations relevant to the veteran's psychiatric 
disability and concludes that the overall picture is one 
where all of the veteran's contacts except the most intimate 
were so adversely affected as to result in his virtual 
isolation in the community from the time of his June 1991 
claim for increase.  As mentioned above, the veteran filed a 
claim for increased rating in June 1991; however, the RO 
assigned a temporary total rating from June through July 
1991.  Thus, resolving any doubt in favor of the veteran, the 
Board thus finds that a 100 percent schedular rating for PTSD 
may be granted for the period August 1, 1991 to October 6, 
1992.  In light of the fact that the veteran is being awarded 
a full grant of benefits in this decision, no further action 
is required under the VCAA.  




ORDER

The Board having determined that new and material evidence 
has been submitted, the claim for entitlement to service 
connection for a left shoulder disability is reopened; to 
that extent only the appeal is granted.

The Board having determined that new and material evidence 
has been submitted, the claim for entitlement to service 
connection for a right hip disability is reopened; to that 
extent only the appeal is granted.

Entitlement to a 100 percent rating for PTSD is granted 
effective from August 1, 1991 to October 6, 1992, subject to 
the criteria which govern the payment of monetary awards.



	                        
____________________________________________
	J. M. Daley
	Acting Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

